Citation Nr: 0400653
Decision Date: 01/08/04	Archive Date: 03/31/04
DOCKET NO. 03-03 380                        DATE JAN 08 2004
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for a psychiatric disability (to inc1ude schizophrenia and depression), to include the issue of whether current neurologic and/or neuropsychological signs and symptoms are the results of an undiagnosed illness.

REPRESENTATION

Appel1ant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


;
INTRODUCTION

The veteran had active service from March 1967 to March 1970, and from December 1990 to April 1991. He served in the Republic of Vietnam during the Vietnam War, and in the Southwest Asia theater of operations from January to March 1991.

This appeal arises from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In this decision, the RO denied entitlement to service connection for a psychiatric disability.

By rating decision of July 1999, the RO had previously denied a c1aim for entitlement to service connection for a mental disorder "on a direct basis or as due to undiagnosed illness." The RO denied this c1aim as not being well grounded under the provisions of  38 U.S.C.A. § 5107(a) (West 1991). Apparently, the RO has reopened this issue in accordance with the requirements of the Veterans Claims Assistance Act. See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (section 7 of the VCAA requires VA to readjudicate c1aims denied as not wen grounded that became final during the period between July 1999 and November 2000). As the July 1999 decision did not become final until July 2000, and the c1aimant in this case petitioned VA to reopen this c1aim in August 2002 (within two years of the enactment of the VCAA), a determination of whether the present claim was properly reopened under the provisions of 38 C.F.R. § 3.151 (2003) is not required.

As discussed below, the issue on appeal is being REMANDED to the RO via the Veterans Benefits Administration's Appeals Management Center (VBA AMC), in Washington, DC. VA wi11 provide notification if further action is required on the part of the appe11ant.

- 2 



REMAND

The Board of Veterans' Appeals (Board) notes that, in written contentions of October 2003, the veteran's representa6ve raised the issue of entitlement to service connection for post-traumatic stress disorder (PTSD) under the provisions of 38 C.P.R. § 3.304(f) (2003). This issue is not properly before the Board. However, as the current issue regards a determination of what psychiatric and/or mental disorders exist and their etiology, the Board finds that the issue of service connection for PTSD is inextricably intertwined, at least for the present time, with the issue on appeal. See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991). Therefore, this issue will be dealt with in the following remand instructions.

The veteran has alleged that he developed a psychiatric disability soon after returning from his Gulf War service. In the alternative, his representative contents that the veteran has developed PTSD due to stressful events of the veteran's Vietnam War and Gulf War experiences. The veteran's service medical records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder. However, at the time of his separation from active service in April 1991, the veteran made an affirmative answer, on an Out Processing Check List, as to the question of whether he had been experienced "heat stroke, exhaustion, or cramps." The veteran explained that he had experienced leg cramps from prolonged sitting in close quarters.

The first treatment and diagnosis of a psychiatric or mental disorder was in the late 1990s. A VA psychiatric examination of January 1998 found no evidence of any mental illness. However, this examiner indicated that he did not have access to the veteran's medical records or the claims file.

A review of the prior medical records indicates possible psychiatric symptomatology. During a thyroid scan in September 1992, the veteran reported increased symptoms of nervousness to the physician conducting the study. A private outpatient record of October 1993 noted the following entry:

- 3 



He apparently was sleeping in his truck and c1aimed that during the evening he felt as though someone had drawn a web over his face. He indicates that when he awakened, he noted a couple of areas of swelling on his left arm and another area of his body. He apparently has developed fear that he might have been injected with some substance.

The only abnormality on examination was "possibly some slight hyperpigmentation in the area where the veteran points." The physician apparently tried to relieve the veteran's fears of being injected and informed him it was likely he had been bitten by an arthropod. An outpatient record of October 1995 noted an impression of atypical chest pain related to anxiety.

A private magnetic resonance image (MRI) of the veteran's brain taken in December 2001 revealed that an "increased periventricular T2 signal is observed and is advanced for age." The reviewing physician opined that this abnormality could be the result of ischemic demyelination or possibly due to a demyelinating process such as multiple sc1erosis.

A private discharge summary for a period of hospitalization in December 2001 indicated that the veteran had been hospitalized on a court order due to paranoia, auditory ha1lucinations, and conflicts with his spouse. It was noted that the veteran had a ten-year history of mental difficulty. The discharge diagnoses were psychotic disorder, not otherwise specified, and PTSD.

A private physician noted in a letter of January 2002 that he was treating the veteran for a psychosis, not otherwise specified. A private neurological consultation report prepared in March 2002 indicated that both the veteran and his spouse reported he had suffered with delusional thinking and visual ha11ucinations for the past ten years. The impressions were small-vessel cerebrovascular disease (found as an incidental finding on brain MRI) and schizophrenia.

VA outpatient records dated from July 2001 to March 2003 noted diagnoses of paranoid, simple state. During a VA psychiatric examination (outpatient) in March

- 4 


"2002 the veteran and his spouse reported that he had experienced paranoid delusions and auditory ha11ucinations since 1992. The veteran reported that he had seen dead bodies during his service in the Gulf War and since then had experienced symptomatology associated with PTSD. His spouse corroborated these symptoms. The veteran also reported symptoms of paranoia. The diagnostic impressions were schizophrenia (paranoid type), PTSD, depressive disorder (not otherwise specified), and to rule out psychosis disorder due to general medical condition. A VA May 2002 medical examination noted an assessment of depression with schizophrenia (paranoid type).

In a written statement of October 2002, the veteran's spouse indicated that the veteran began to suffer with paranoia upon his return from the Gulf War. She indicated that these symptoms had not existed prior to this period of active service. The spouse reported that the veteran's symptoms continual1y worsened over the years, but he refused to seek treatment until December 2001. Since the veteran had received treatment, the spouse noted a dramatic improvement in his behavior.

The Board notes that the outpatient entries as early as 1992 appear to corroborate the veteran and his spouse's assertions of psychiatric symptomatology existing since his retUl11 from the Gulf War. However, it is unclear whether the veteran also suffers with an organic brain disorder. None of the examiners of record have associated the psychiatric disabilities (other than PTSD) or a brain disorder with the veteran's military service. In addition, while there are diagnoses of PTSD based upon related experiences in the Gulf War, these c1aimed stressor events have yet to be verified. Fina11y, it appears that the veteran is receiving ongoing private psychiatric treatment, records of which do not appear to have been pIaced in the claims file.

It has been held by the United States Court of Appeals for Veterans Claims (Court) in Culver v. Derwinski, 3 Vet. App. 292, 297 (1992), that VA's duty to assist requires VA to obtain all pertinent medical records which have been ca11ed to its atten60n by the veteran or by the evidence already of record. See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c) (2003). VA is also required to provide a claimant with a thorough medical examination, which has considered

- 5 



records of prior medical examination and treatment in order to assure a fu11y informed examination. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). Fina11y, V A adjudicators cannot base their decisions on their own unsubstantiated medical opinions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Therefore, the Board must remand the current case in order to obtain a11 identified treatment records and provide a compensation examination that reconci1es the conflicting diagnoses and provides an opinion on the etiology of the veteran's current psychiatric/mental disabi1ities.

As discussed above, the veteran has been diagnosed with PTSD. His asserted Vietnam War stressors inc1uded coming under enemy rocket attacks and having his base almost overrun during an enemy attack. His asserted Gulf War stressors included seeing dead/decomposing bodies of Iraqi soldiers, experiencing environmental hazards from burning oil fires, and participating in the capture of enemy soldiers. However, and seemingly in conflict with the veteran's related stressors, he has denied any actual combat experiences. No attempt has yet been made by VA to verify these c1aimed stressors. On remand, the RO should obtain the veteran's service personnel records and request that the U. S. Armed Services Center for Research of Unit Records verify the veteran's c1aimed stressors. In addition, the RO should determine whether the provisions of 38 U.S.C.A. § 1154(b) are applicable to the current case by making an initial determination whether the veteran was exposed to combat.

Therefore, in order to ensure that the record is fu11y developed and comply with the veteran's due process rights, this case is REMANDED to the RO for the fo11owing action:

1. The RO must review the c1aims file and ensure that a11 VCAA notice ob1igations have been satisfied in accordance the provisions of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other app1icable legal precedent. Such notice should specifica11y apprise him of the evidence and information necessary to

- 6 



substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. A record of his notification must be incorporated into the claims file.

2. The RO should contact the veteran and request that he identify an hea1thcare providers, VA and non-VA, inpatient and outpatient, who have treated his PTSD and/or other psychiatric/mental problems from April 1991 to the present time. He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence. In this regard, the veteran should be specifically requested to submit a signed release form in order to obtain his treatment records from Dr. Raymond C. Mays at the West Texas Medical Associates. In addition, the RO should obtain an of the veteran's psychiatric treatment records, to include clinical findings, from the Big Springs VA Medical Center, for the period from April 1991 to the present time. All identified treatment records should be requested directly from the healthcare providers.

3. The RO should contact the veteran and request that he provide as detailed a statement as possible describing his in-service stressors. This statement should identify an specific events to include place, date, time, people involved, and units involved. Inform him that VA has identified, but not corroborated, stressors that include Vietnam War stressors of coming under enemy rocket attacks and having his base almost overrun during an enemy attack; and Gulf War stressors of seeing

- 7 



dead/decomposing bodies of Iraqi soldiers, experiencing environmental hazards from burning oil fires, and participating in the capture of enemy soldiers.

In addition, request the veteran to provide corroborating evidence of his alleged in-service stressors; to include service records, buddy statements, news articles, contemporaneous letters home, etc. Allow the veteran a reasonable time to respond. Any response or evidence submitted by the veteran must be incorporated into the claims file.

4. The RO should contact the National Personnel Records Center and request that it provide to VA the veteran's service personnel records. If such records are unavailable, the NPRC should be instructed to provide VA with a negative response and the reasons for the inability to provide the requested records. AlI evidence and responses received from this request must be incorporated into the claims file.

5. Thereafter, the RO should contact the U. S. Armed Services Center for Research of Unit Records (USASCRUR) and request that they attempt to verify the following alleged in-service stressors, including any specifics provided by the veteran: Vietnam War stressors of coming under enemy rocket attacks and having his base almost overrun during an enemy attack; and Gulf War stressors of seeing dead/decomposing bodies of Iraqi soldiers, experiencing environmental hazards from burning oil fires, and participating in the capture of enemy soldiers. Copies of the veteran's complete service personnel records should be provided to the Center. A copy of any available histories for the

- 8 



units to which the veteran was assigned during both the Vietnam and Gulf Wars should also be requested. The USASCRUR should be specifical1y asked to indicate in its response whether any of the requested unit histories are unavailable. The response and any evidence provided should be incorporated into the claims file.

6. If the RO is unable to obtain any of the relevant records sought, it shal1 notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. 38 U.S.C. § 5103A(b)(2).

7. After the above development has been completed and an evidence received associated with the claims file, the RO should make a determination as to whether any of the al1eged in-service stressors are corroborated by the evidence of record. In this regard, The RO should consider the applicability of the provisions of 38 U.S.C.A. § 1154(b) (West 2002). The RO should make a written report for the record on its determination of whether any al1eged in-service stressors have been corroborated, and provide the psychiatric examiner (conducting the examination requested below) with an itemized list of these verified stressors.

8. Thereafter, the veteran should be afforded a VA neuropsychiatric examination. The purpose of this examination is to determine the existence and etiology of the veteran's current mental condition, psychiatric disability, and/or PTSD. The claims folder, to include this Remand, must be sent to the examiner for review.

- 9 



P1ease provide the examiner with the following instructions:

The examiner is asked to indicate that he or she has reviewed the claims folder. In addition, the examiner should review the Board's discussion of the veteran's medical history contained in this Remand. All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the examination report.

The veteran has claimed that he currently suffers with some type of mental condition, psychiatric disability, and/or PTSD as a result of his active military service in both the Vietnam and Gulf Wars. Accompanying these instructions should be a determination by the RO of whether any of the alleged stressors have been verified by the record.

The neuropsychiatric examiner is requested to provide opinions on the following questions:

a. Does the veteran currently suffer with an organic brain disorder? If so, please provide the appropriate diagnosis( es).
b. If so, is it at least as likely as not (that is, to at least a 50-50 degree of probability) that any current organic brain disorder was incurred and/or aggravated beyond the natural course of the disease, by the veteran's active military service? (In this regard, please review the veteran's reported medical history of heat stroke/exhaustion in April 1991 and the private brain MRI of December 2001). Did any diagnosed brain hemorrhage or brain thrombosis

- 10 



first become manifest within a year of the veteran's separation from active military service in April 1991? Is any current organic brain disorder in any way related to the veteran's active military service? Please provide your rational for all answers.
c. Does the veteran currently suffer with any psychiatric disability, other than PTSD? If so, please provide the appropriate diagnosis(es).

d. If so, is it at least as likely as not that any current psychiatric disability (other than PTSD) was incurred and/or aggravated beyond the natural course of the illness, by the veteran's active military service? Did any diagnosed psychosis first become manifest within a year of the veteran's separation from active military service in April 1991? Is any current psychiatric disability (other than PTSD) in any way related to the veteran's active military service? Please provide your reasons and bases for all answers.

e. If a diagnosis(es) cannot be determined, the examiner should express an opinion as to whether there are objective neurologic and/or neuropsychological signs or symptoms of an undiagnosed illness associated with any of the veteran's psychiatric/mental complaints. The examiner should also provide an opinion that addresses whether it is at least as likely as not that the veteran's current symptoms had their onset in service or are etiologically related to his experiences during the Gulf War.

In addition, the examiner must determine whether the veteran currently has PTSD. Then the examiner should

- 11 



determine whether the corroborated in-service stressors were sufficient to produce PTSD. In this regard, the examiner is instructed to consider only the stressors identified by the RO as verified by the record. The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify an existing psychiatric diagnoses. If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied. Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.

If the veteran fails to report for this examination, the RO should then refer the claims folder with a copy of this Remand to the appropriate healthcare professional in order to obtain medical opinions to questions posed in above paragraphs based on a document review of the claims file. A complete rationale must be given for any opinion expressed and the foundation for a11 conc1usions should be c1early set forth. The report of the neuropsychiatric examination should be associated with the veteran's c1aims folder.

9. Thereafter, the RO should review the c1aims file to ensure that an of the foregoing requested development has been completed. In particular, the RO should review the requested examination report and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if the are not, the RO should implement corrective procedures. The Board errs as a matter of law when it fails to ensure compliance, and further

- 12 



remand wil1 be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

10. The RO should adjudicate the veteran's c1aim for entitlement to service connection for PTSD. The RO must inform the appel1ant and his representative of this decision and his appel1ate rights. The appel1ant and representative should then be given the opportunity to respond thereto. Only if the appel1ant submits a timely notice of disagreement, and after the issuance of an SOC, a timely substantive appeal (VA Form 9), should this issue be returned to the Board for appel1ate review.

11. After undertaking any development deemed essential in addition to that specified above, the RO should readjudicate the veteran's c1aim for service connection for a psychiatric disability and/or mental condition, with application of al1 appropriate laws and regulations to include whether service connection is warranted under the provisions of 38 D.S.C.A. § 1117 and 38 C.F .R. § 3.317. If the benefit requested on appeal is not granted to the veteran's satisfaction, the RO should issue a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of al1 relevant actions taken on the claim for benefits, to inc1ude a summary of the evidence and applicable law and regulations pertinent to the issue currently on appeal. A reasonable period of time for a response from the veteran and his representative should be afforded after the issuance of the SSOC. Thereafter, the case should be returned to the Board for final appellate review, if in order.

- 13 



By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the RO; however, the veteran is hereby notified that failure to report for a scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection. 38 C.F.R. § 3.655 (2003). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expedi60us handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appea1. 38 C.P.R. § 20.1100(b) (2003).

- 14 




